Case 3:19-cv-06166-RBL Document 1-4 Filed 12/05/19 Page 1 of 2




           EXHIBIT 4
                            Case 3:19-cv-06166-RBL Document 1-4 Filed 12/05/19 Page 2 of 2




The Old Trading House                                                                                   Invoice No               : INCB00005982
15 Northburgh Street, 3rd Floor
                                                                                                        Invoice Date             : 13-Jun-2019
LONDON EC1V 0JR
UK Office: +44 207 553 6700 / Fax No : +44 20 7900 3331                                                 Trade Ref No             : 40019665
US Office: +1646 949 2611 / Korea Office: +82 2 754 8970                                               Buyer's Ref No            :
Master and/or Owners and/or Operators and/or Charterers of                                             Vessel /Ship To           : Corefortune OL
Corefortune OL
                                                                                                       Port/Location             : Gibraltar
Dry Bulk Singapore Pte Limited
1 Robinson Road, 17-11, AIA Tower                                                                      BL / Delivery Date        : 7-Jun-2019
SINGAPORE                                                                                              Payment Terms             : 30 DAYS FROM DELIVERY
Singapore 048542
                                                                                                       Due Date                  : 7-Jul-2019
                                                                                                       Our VAT No                : GB 109 5204 36




 Description                                                   Quantity             Unit               Unit Price/US $        Per Unit               Amount US $

RMG 380 - Sul max 3.50% (ISO 2010)                               550.128             MT                        410.0000              MT                 225,552.48

MGO DMA Gas oil - (ISO 2010)                                      30.000             MT                        603.0000              MT                  18,090.00




 Invoice amount must be paid free and clear of any deductions
 Late payment is subject to interest charges at 2% per month pro-rated daily                                                   Invoice Total        US $243,642.48


Comments:



 This transaction is subject to the Terms & Conditions of sales set forth at https://www.oceanconnectmarine.com/standard_terms_and_conditions.htm

 We assume this invoice to be correct unless we receive written notice from you within 14 days from the invoice date

Payment Instructions for Wire Transfer:
 Ultimate Beneficiary             :   OceanConnect Marine UK Ltd
 Beneficiary Account Number : 0041162710                                                               IBAN NUMBER            : GB20CHAS60924241162710
 Beneficiary Bank           : JP MORGAN CHASE BANK, LONDON                                             Swift Code             : CHASGB2L
 Intermediary Bank          : JP MORGAN CHASE N.A., NEW YORK                                           Swift Code             : CHASUS33
Please Quote Invoice Reference for each remittance
